[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________           FILED
                                                U.S. COURT OF APPEALS
                             No. 11-12765         ELEVENTH CIRCUIT
                         Non-Argument Calendar         FEB 9, 2012
                       ________________________        JOHN LEY
                                                         CLERK
               D.C. Docket No. 1:09-cr-00023-WLS-TQL-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

LIGE CHAPPELL, III,

                                                        Defendant-Appellant.



                       ________________________

               Appeal from the United States District Court
                  for the Middle District of Georgia
                     ________________________

                           (February 9, 2012)
Before HULL, MARCUS and BLACK, Circuit Judges.

PER CURIAM:

       Lige Chappell, III, appeals his 93-month total sentence, imposed after he was

found guilty by a jury of possession with intent to distribute more than five grams of

cocaine base, in violation of           21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(iii),1

possession with intent to distribute cocaine, in violation of 21 U.S.C. §§ 841(a)(1)

and 841(b)(1)(C), possession of marijuana, in violation of 21 U.S.C. § 844, and

possession of a firearm in furtherance of a drug trafficking crime, in violation of 18

U.S.C. § 924(c)(1)(A). On appeal, Chappell argues that his sentence is substantively

unreasonable because the district court failed to adequately consider mitigating

evidence and also placed undue emphasis on his criminal history. After thorough

review, we affirm.

        We review the sentence a district court imposes for “reasonableness,” which

“merely asks whether the trial court abused its discretion.” United States v. Pugh,

515 F.3d 1179, 1189 (11th Cir. 2008) (quoting Rita v. United States, 551 U.S. 338,

351 (2007)).


       1
         In the Fair Sentencing Act of 2010, Congress raised the threshold required to trigger the
5-year statutory minimum sentence for cocaine base from 5 grams to 28 grams. Fair Sentencing
Act of 2010, Pub.L. No. 111–220, § 2(b), 124 Stat. 2372 (2010). Because the district court
determined that the Fair Sentencing Act was retroactively applicable to Chappell’s case, this is
not an issue in this appeal.

                                                2
      In reviewing sentences for reasonableness, we typically perform two steps. Id.

First, we “‘ensure that the district court committed no significant procedural error,

such as failing to calculate (or improperly calculating) the Guidelines range, treating

the Guidelines as mandatory, failing to consider the § 3553(a) factors, selecting a

sentence based on clearly erroneous facts, or failing to adequately explain the chosen

sentence -- including an explanation for any deviation from the Guidelines range.’”

Id. (quoting Gall v. United States, 552 U.S. 38, 51 (2007)).

      If we conclude that the district court did not procedurally err, we must consider

the   “‘substantive   reasonableness     of   the   sentence    imposed    under    an

abuse-of-discretion standard,’” based on the “‘totality of the circumstances.’” Id.

(quoting Gall, 552 U.S. at 51). This review is “deferential,” requiring us to determine

“whether the sentence imposed by the district court fails to achieve the purposes of

sentencing as stated in section 3553(a).” United States v. Talley, 431 F.3d 784, 788

(11th Cir. 2005). “[W]e will not second guess the weight (or lack thereof) that the

[district court] accorded to a given factor ... as long as the sentence ultimately

imposed is reasonable in light of all the circumstances presented.” United States v.

Snipes, 611 F.3d 855, 872 (11th Cir. 2010) (quotation, alteration and emphasis

omitted), cert. denied, 131 S.Ct. 2962 (2011). We will “vacate the sentence if, but

only if, we are left with the definite and firm conviction that the district court

                                          3
committed a clear error of judgment in weighing the § 3553(a) factors by arriving at

a sentence that lies outside the range of reasonable sentences dictated by the facts of

the case.” United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en banc)

(quotation omitted), cert. denied, 131 S. Ct. 1813 (2011).

       When imposing a sentence, the district court need only acknowledge that it

considered the § 3553(a) factors and need not discuss each of the factors individually.

United States v. Amedeo, 487 F.3d 823, 833 (11th Cir. 2007). And, although we do

not automatically presume reasonableness for a sentence within the guidelines range,

we ordinarily expect a within-guidelines sentence to be reasonable. United States v.

Hunt, 526 F.3d 739, 746 (11th Cir. 2008). The party challenging the sentence carries

the burden of establishing unreasonableness. Talley, 431 F.3d at 788.

       Chappell has not carried his burden of demonstrating that his sentence was

substantively unreasonable.2 Indeed, the district court imposed a sentence within the

guideline range for the grouped counts, and we ordinarily expect such a sentence to

be reasonable. Hunt, 526 F.3d at 746. Additionally, as the record shows, the district

court specifically discussed several of the § 3553(a) factors at the sentencing hearing,



       2
         As an initial matter, Chappell does not specifically challenge the procedural
reasonableness of his total sentence and has waived any claim in this respect. See United States
v. Jernigan, 341 F.3d 1273, 1283 n.8 (11th Cir. 2003) (holding that issues not raised in an initial
brief on appeal are deemed abandoned).

                                                 4
including Chappell’s personal history and characteristics, the need to deter Chappell

from future criminal conduct, and the advisory sentencing guideline range, while also

acknowledging that it had taken all of the § 3553(a) factors under consideration prior

to imposing Chappell’s sentence. Moreover, contrary to Chappell’s contention on

appeal, the record of the sentencing hearing reflects that the district court did consider

counsel’s mitigation arguments regarding Chappell’s employment and family history.

And in any event, even if the district court emphasized only some of the sentencing

factors, it did not need to discuss each of them individually. Amedeo, 487 F.3d at

833. Therefore, in light of the § 3553(a) factors and the totality of the circumstances

in this case, we affirm Chappell’s sentence as reasonable.

      AFFIRMED.




                                            5